Title: To George Washington from George Clinton, 17 December 1795
From: Clinton, George
To: Washington, George


          
            Dear Sir
            Greenwich [Village, N.Y.] 17th December 1795
          
          I some Days since received your Favour of the 23d Ultimo—As there is certainly no incompatibility in my acting as your Attorney in the management and sale of the Lands in which we are jointly interested, I now agreably to your Request inclose a Power for you to execute for that Purpose—It will be proper to do it in the presence of two Witnesses, one of whom should be a Person coming hither that he may prove it before a proper Officer in the State in order to its’ being recorded—But if I recollect right your Acknowledgment or the Proof of it before one of the Justices of the Supream Court of the United States will be as Effectual and perhaps it may be more convenient to you to have it done in that way.
        